United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

                                ___________

                                No. 98-3724
                                ___________

Ernest F. Walters,                   *
                                     *
            Appellant,               *
                                     *
Robert William Sirovy; Ira           *
Thompson; Jeff Winters; Tom          *
Gladson; Christopher R. Legear,      * Appeal from the United States
                                     * District Court for the
            Plaintiffs,              * Southern District of Iowa
                                     *
      v.                             *     [UNPUBLISHED]
                                     *
Walter Kautzky, James McKinney;      *
Herb Maschner,                       *
                                     *
            Appellees.               *
                                ___________

                        Submitted: March 24, 1999

                            Filed: May 17, 1999
                                 ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                           ___________


PER CURIAM.
       Inmate Ernest F. Walters appeals from the final judgment entered in the District
     1
Court for the Southern District of Iowa granting summary judgment to corrections
officials in his 42 U.S.C. § 1983 challenge to the “pay-for-stay” incarceration fee
under Iowa Code Ann. § 904.108(7) (West Supp. 1998). The district court held that
the fee statute was not an ex post facto law because it did not impose additional
punishment for past criminal acts, and that the fee was collected to defray Iowa’s
costs for incarceration.

        After de novo review, see Fogie v. Thorn Americas, Inc., 95 F.3d 645, 649 (8th
Cir. 1996), cert. denied, 520 U.S. 1166 (1997), we conclude summary judgment was
proper. A statute violates the Ex Post Facto Clause if it retroactively increases the
punishment for criminal acts. See Collins v. Youngblood, 497 U.S. 37, 43 (1990).
We agree with the district court that this ex post facto claim fails because appellant
has not shown that the incarceration fee resulted in an increase in his punishment, or
that the fee statute was implemented for punitive purposes. See Taylor v. Rhode
Island, 101 F.3d 780, 783-84 (1st Cir. 1996) ($15 per month offender fee was not
punishment because it comprised no part of any sentence imposed for crimes
committed by inmates and was assessed without regard to nature or severity of
inmates’ respective offenses), cert. denied, 521 U.S. 1104 (1997); see also Flemming
v. Nestor, 363 U.S. 603, 612-21 (1960) (statute does not violate Ex Post Facto Clause
if it does not intend to punish and serves legitimate interest).

      Accordingly, we affirm.




      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-